Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 7/23/21 is acknowledged.  The traversal is on the ground(s) that: “It is believed the claims of group III and IV should be a single group, and the claims of group II and V should be a single group. Restrictions are not to be made based solely on whether or not there are multiple independent claims, but separately patentable subject matter. The claims identified above clearly share the same inventive concept.”  This is not found persuasive because the method of making the conjugate of claim 1 is distinct from the method of making a formulation which further requires the further step of dispersing the conjugate in a suitable excipient for administration in vivo. The method of Group II can be used on a subject that is not in pain but may experience pain in the future while an embodiment in the method of Group III treats a patient in pain. Furthermore, the Examiner has already shown that the conjugate does not make a contribution over the prior art of Gianolio et al. (Bioconjugate Chem. 2005;16:1512-1518). For at least these reasons the restriction is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or 7/23/21.

Claims Status:
Claims 1-29 are pending.
Claims 19-29 are withdrawn.
Claims 1-18 are under examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/20/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claims 6-8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the 
2. Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 contains two sentences. It is unclear if claim 8 depends from claim 7 or claim 1 as shown below:

    PNG
    media_image1.png
    427
    1437
    media_image1.png
    Greyscale


Claim 8 cannot be further treated on the merits. Correction is required.
3. Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "the PGS" in line 4.  There is no PGS in claim 1. Correction is required.

Claim Rejections - 35 USC § 112
There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the limitation "the PEG" in line 1.  Claim 7 states: “backbone comprises polyethylyene glycol (PEG).” Claim 7 expressly teaches PEG and not a genus of PEG polymers which would be indicated by ‘a .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gianolio et al. (Bioconjugate Chem. 2005;16:1512-1518).  
With regard to instant claim 1, Gianolio et al. disclose an anesthetic-polymer conjugate of bupivacaine and the hydrophilic polysaccharide hyaluronan via a hydrolyzable linker as shown in Figure 2:

    PNG
    media_image2.png
    533
    402
    media_image2.png
    Greyscale

This conjugate was shown to release free bupivacaine and showed nerve block (Abstract; Figures 5 and 6) thus effective to induce effective prolonged duration local nerve blockade with reduced toxicity relative to the unconjugated anesthetic agent following administration to a subject at a site in need thereof. Since the polyethylene oxide polymers in instant claim 1 are optional, then they are not required. MPEP 2111.04(I) states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” 
With regard to instant claim 6, Gianolio et al. disclose that the hydrophilic polymer has a MW of 130 KDa (page 1513; Materials and Methods).
With regard to instant claim 9, Gianolio et al. report that with compound 5a the drug eluted within 2-3 days (page 1515, right column results and discussion) in PBS at 37° C (page 1515, left column Release Rate of Bupivacaine In Vitro) which is reasonably extrapolated to release following administration in vivo. Where the claimed and prior art products are identical or substantially identical the PTO can require an In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
With regard to instant claim 14, Gianolio et al. disclose a formulation of the conjugate at 5% w/w in distilled water for injection (page 1515, left column). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-7 and 9-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belinka et al. (US 20040228831) and Kohane et al. (WO 9851290) and Bello et al. (US 5505958) and Bapat et al. (US 20140364595).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image3.png
    580
    922
    media_image3.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1 and 10, Belinka et al. teach polymeric drug conjugates (Abstract; claim 1) with a hydrophilic polymer backbone (claim 25) with one or more biological active agents covalently conjugated via a linker to the polymer backbone (claims 2 and 3) where the linker is cleaved by hydrolysis (claim 19), hence a In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
	With regard to instant claims 6 and 7, Belinka et al. teach that the polymer backbone further comprises PEG of about 2000 MW which is about 2000 Da.
	With regard to instant claim 14, Belinka et al. teach a pharmaceutical composition comprising the polymer-drug conjugate and a physiological acceptable carrier suitable for injection or topical methods of administration (claims 63-64).
	With regard to instant claims 2-4 and 11-13, Kohane et al. teach local anesthetic formulations comprising site 1 sodium channel blockers, such as tetrodotoxin (TIX), saxitoxin (STX), decarbamoyl saxitoxin, and neosaxitoxin as well as gonyautoxins (Abstract; claim 2) in combination with vanilloids, such as the TRPV 1 agonist capsaicin (page 10, lines 10-32), and glucocorticoids (claim 1) where the glucocorticoid is selected from the group consisting of dexamethasone, cortisone, hydrocortisone, 
obtained for periods as long as a few days.” (page 2, lines 28-31).
	With regard to instant claims 1 and 9, Kohane et al. teach a controlled release formulation (claim 11) in a polymeric carrier (claim 12) that provides nerve block over a period of time of weeks to months (claim 14) which would be following administration in vivo.
	With regard to instant claims 17 and 18, Kohane et al. teach using a unit dosage of between 7-2800 micrograms of tetrodotoxin (page 17, lines 1-6) which would provide nerve block over a period of time of weeks to months (claim 14) as well as 2-5 day blockades (page 16, II Applications). MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claims 15 and 16, Bello et al. teach for transdermal drug delivery, hence topically delivered drugs such as benzocaine, lidocaine and bupivicaine (column 3, lines 3-10), to combine the local anesthetic with a penetration enhancer (claims 11 and 12) such as PEG200 (column 3, lines 55-65). 
	With regard to instant claim 5, Bapat et al. teach drug-linker-carrier systems:

    PNG
    media_image4.png
    180
    844
    media_image4.png
    Greyscale

where the carrier can be a polymer (Figure 22) such as polyethylene glycol or derivative thereof with an average weight range from about 200-30000 g/mol [0104] and Bapat et al. teach both biocompatible PEG and copolymers thereof and poly(glycerol sebacate) (PGS) as functional equivalent carriers [0107] as well as biocompatible hydrophobic backbone polymers such as polystyrene [0108].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Belinka et al.  is that Belinka et al. do not expressly teach an amount of anesthetic agent between 0.1-200 µg wherein the anesthetic agent is a vanilloid receptor subtype I (TRPVI) agonist or a site one sodium channel blocker (SISCB) wherein the SISCB is selected from the group consisting of tetrodotoxin (TTX), saxitoxin (STX), decarbamoyl saxitoxin, neosaxitoxin, and the gonyautoxins that releases the anesthetic agent over a period of between about 24 hours and 72 hours, between 72 hours and one week, or between one week and one month following administration in vivo or wherein the amount of anesthetic is in an amount effective to induce effective local nerve blockade for a period of up to one month following administration to a subject in need thereof. This deficiency in Belinka et al.  is cured by the teachings of Kohane et al.. 

3. The difference between the instant application and Belinka et al. is that Belinka et al. do not expressly teach adding PEG200 as an excipient. This deficiency in Belinka et al. is cured by the teachings of Bello et al. 
4. The difference between the instant application and Belinka et al. is that Belinka et al. do not expressly teach poly(glycerol sebacate) or hydrophobic polymers in the backbone. This deficiency in Belinka et al. is cured by the teachings of Bapat et al. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the polymer-anesthetic conjugate of Belinka et al. with an amount of anesthetic agent between 0.1-200 µg wherein the anesthetic agent is a vanilloid receptor subtype I (TRPVI) agonist or a site one sodium channel blocker (SISCB) wherein the SISCB is selected from the group consisting of tetrodotoxin (TTX), saxitoxin (STX), decarbamoyl saxitoxin, neosaxitoxin, and the gonyautoxins that releases the anesthetic agent over a period of between about 24 hours and 72 hours, between 72 hours and one week, or between one week and one month following administration in vivo or wherein the amount of anesthetic is in an amount effective to induce effective local nerve blockade for a period of up to one month following administration to a subject in need thereof, as suggested by Kohane et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Belinka et al. teach the genus of anesthetics but is silent on species of anesthetics and their amounts. The ordinary artisan would look to Kohane et al. and find local anesthetic formulations comprising site 1 sodium channel blockers, such as tetrodotoxin (TIX), saxitoxin (STX), decarbamoyl saxitoxin, and neosaxitoxin as well as gonyautoxins (Abstract; claim 2) in combination with vanilloids (claim 1) such as the TRPV 1 agonist capsaicin (page 10, lines 10-32) and that certain anesthetics employed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Since the amount overlaps that which is instantly claimed in claim 17, then the amount of anesthetic is in an amount effective to induce effective local nerve blockade for a period of up to one month following administration to a subject in need thereof.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the polymer-anesthetic conjugate of Belinka et al. where the conjugate further comprises one or more covalently-bound glucocorticoids wherein the glucocorticoids are selected from the group consisting of selected from the group consisting of dexamethasone, cortisone, hydrocortisone, prednisone, beclomethasone, betamethasone, flunisolide, methyl prednisone, para methasone, prednisolone, triamcinolome, alclometasone, amcinonide, clobetasol, fludrocortisone, diflurosone diacetate, fluocinolone acetonide, fluoromethalone, flurandrenolide, halcinonide, medrysone, and mometasone, and pharmaceutically acceptable salts and mixtures thereof, as suggested by Kohane et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Belinka et al. already suggest adding corticoids in combination with the anesthetic agent and Kohane et al. further teach the desirable selection of 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the polymer-anesthetic drug conjugate formulation of Belinka et al. with PEG200 as an excipient, as suggested by Bello et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Belinka et al. teach that the formulation is suitable for topical methods of administration and Bello et al. teach that when administering topical anesthetics then the artisan combines the anesthetic with a penetration enhancer such as PEG200 which ostensibly enhances penetration of the anesthetic through the skin. Accordingly, the ordinary artisan is motivated to enhance the penetration of the anesthetic through the skin and would select any one of the named penetration enhancers including PEG200 with a reasonable expectation of success. 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the polymer-anesthetic drug conjugate formulation of Belinka et al. with poly(glycerol sebacate) or hydrophobic polymers in the backbone, as suggested by Bapat et al., and produce the instant invention. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Accordingly, the ordinary artisan would select poly(glycerol sebacate) or any of the other hydrophobic polymers taught by Bapat et al. for use as the carrier polymer in Belinka et al. with a reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613